DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 3, 5, 7-9, 11, 12 and 14, and the addition of new claims 16-21 have been accepted.

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, filed 1/29/2021, the previously relied upon prior art to Shibukawa (5,136,916), Sakata (US 2006/011908) and that which would have been obvious to one of ordinary skill in the art, no longer teach or fairly suggest the current claimed limitations.
Independent claim 1 has been amended to recite a memory in which excitation signal waveform data corresponding to the certain pitch is stored in advance, wherein the excitation signal waveform data that is stored in advance is generated by combining, 
After further consideration of the amendment and the Applicant’s remarks, the Examiner agrees that a plurality of different waveform data items that are respectively read out and cross-faded among three channels, as taught by Shibukawa, does not correspond to or suggest excitation signal waveform data that is stored in advance in a memory and that is generated by combining, in time series, portions of a plurality of waveform data items corresponding to the certain pitch and which are respectively different from each other in sound intensity.
Independent claims 11 and 12 have been amended in a similar manner.
With regards to Sakata, the Applicant fails to address the reference and corresponding rejection in their remarks; however, Sakata also, like Shibukawa, ineffectively discloses the limitations as discussed above
The US patents to Luce (4,463,647) and Sato et al. (5,541,357) teach similar electronic instruments that store waveform data and corresponding pitch and intensity/volume data, but fail to explicitly teach, alone or in combination, stored excitation signal waveform data generated by combining, in time series, portions of a plurality of waveform data items corresponding to a certain pitch and which are respectively different from each other in sound intensity.
After thorough search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 11 and 12, and their dependent claims 2-10 and 13-21, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/10/2021